Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18, 28, 29 & 30-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagiz (US 4,373,589).
With respect to claim 30, when reading the preamble in the context of the entire claim, the recitation “for operating the vehicle according to claim 18” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. In this case, the limitation has been given weight assuming the first line of the body recited --wherein the method is practiced using the invention of claim 18--. With respect to claims 31-34 the claims lack recitation of a proper method step, e.g. it doesn’t begin a step with “providing” or “using” or some other –ing ending word that provides the active step. (Emphasis added.) Applicant is respectfully reminded that to be entitled to patentable weight in method claims, the structural limitations recited therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. See Ex parte Pfeiffer, 135 USPQ 31 (1961). For purposes of examination the Examiner assumed proper method claiming format as best understood.
	Hagiz discloses-
a first receptacle 20 suitable to receive crops delivered by a harvesting machine through a delivering conveyor 60 of a harvesting machine while a vehicle 10 is driving alongside a machine during a mobile harvesting operation; and 
a cleaning device 24 adapted to: 
receive received crops of a first receptacle; and 
automatically separate received crops into “onion skins and soil”, e.g. excess materials, and “onions”, e.g. cleaned crops; 
wherein during a mobile harvesting operation, a vehicle is operated such that excess materials of a cleaning device are scattered on an agricultural field while a vehicle is driving along an agricultural field, and in that a vehicle further comprises: 
a second receptacle 44 adapted to buffer cleaned crops of a cleaning device; and 
during a stationary dumping operation, a vehicle is further configured to buffer excess materials.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19, 20, 21 & 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagiz in view of Dettmer (US 2016/0113192).
	Hagiz discloses a vehicle that is configured to clean/separate excess materials from cleaned crops which driving along an agricultural field next to a harvesting machine. Hagiz does not explicitly disclose that the excess material is scattered or that rocks are extracted from excess materials.
Dettmer discloses a cleaning device 36, AZ adapted to: 
receive received crops of a first receptacle (indicated generally as 8); and 
automatically separate received crops in excess materials T and cleaned crops K.
 	Moreover, Dettmer discloses a vehicle configured to scatter excess materials T (FIG. 14) while a vehicle is driving along with the advantage that “rocks, clods and similar solid materials” (para. 59) are sorted. With respect to whether a vehicle is driving next to a harvesting machine during a mobile harvesting operation, travelling on an agricultural field from a harvesting machine towards a stationary dumping location or  travelling on an agricultural field from a harvesting machine towards a stationary dumping location Dettmer discloses the ability to scatter excess materials while moving. Consequently, combined with Hagiz’s towable apparatus the materials can be scattered in any location that wheels may traverse including fields or roads regardless of final destination. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Hagiz to include a vehicle that can scatter excess material, as taught by Dettmer, thereby allowing processing by the harvesting apparatus of more than two crop ridges.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagiz in view of Milsaps (US 2016/0129823).
Interpretative note: According to the broadest reasonable interpretation “and/or” creates embodiments whether either both limitations related to the expression are positively recited or on or the other, but not necessarily all three. (See ex parte Jung) Consequently, the interpretation applied for purposes of examination has been denoted below with ‘strikethroughs’ of the text that was NOT interpreted.
Hagiz does not disclose a distribution conveyor. Milsaps discloses 







a discharging conveyor adapted to convey the cleaned crops from 
a second receptacle 104 to a storage D,


Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Hagiz to include a discharging conveyer adapted to convey cleaned crops from a second receptacle to a storage, as taught by Milsaps, whereby discharged material can be deposited at a restricted storage site.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagiz in view of Scribner (US 3,581,747).
	Hagiz does not disclose a flattening roll. Scribner discloses a flattening roll 22. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Hagiz to include a flattening roll, as taught by Scribner, to distribute vines into a layer for delivery to snapping rolls 24, 26 by which the crops may be pulled from the excess materials such as vines.
Allowable Subject Matter
Claims 24, 26 & 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY W ADAMS/Primary Examiner, Art Unit 3652